UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 8, 2014 (May 7, 2014) China Commercial Credit, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36055 45-4077653 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 1688, Yunli Road, Tongli Wujiang, Jiangsu Province People’s Republic of China (Address of Principal Executive Offices) (86-0512) 6396-0022 (Issuer’s telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On May 7, 2014, China Commercial Credit, Inc. (the “Company”) filed an Amendment No. 4 to its Registration Statement on Form S-1 (File No. 333-193360) (the “Registration Statement”) with the Securities and Exchange Commission (the “SEC”). As part of the Registration Statement, the Company disclosed estimates of certain financial results for the fiscal quarter ended March 31, 2014, including changes in revenue, net income, the provision on loan loss reserve and the provision for financial guarantee services.Such estimates can be found under the heading “Prospectus Summary – General - First Quarter Estimates” in the Registration Statement. Within the next week, the Company expects to file its Quarterly Report on Form 10-Q for the quarter ended March 31, 2014, which filing will include such disclosed financial information as well as the Company’s full financial results for such fiscal quarter. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K is furnished and shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing made by the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. FORWARD-LOOKING STATEMENTS The information contained in this Form 8-K, including the documents incorporated by reference into this Form 8-K, includes some statements that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, but are not limited to, statements regarding our Company and our management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition and results of operations. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms, may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this Form 8-K are based on current expectations and beliefs concerning future developments and the potential effects on the Company.Future developments actually affecting us may not be those anticipated. These forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements. You should not rely upon forward-looking statements as predictions of future events.The events and circumstances reflected in the forward-looking statements may not be achieved or occur. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assume responsibility for the accuracy and completeness of the forward-looking statements. Except as required by law, we undertake no obligation to update publicly any forward-looking statements for any reason after the date of this Form 8-K to conform these statements to actual results or to changes in our expectations. We qualify all of our forward-looking statements by these cautionary statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA COMMERCIAL CREDIT, INC. Date:May 8, 2014 By: /s/Huichun Qin Name: Huichun Qin Title: Chief Executive Officer
